DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrzej Malarz (Reg. No. 71,145) on 1/14/2022.
The application has been amended as follows: 

Amendments to the Claims 
1. (Currently Amended) A key processing machine, comprising:
an automatic cutter change device;
a key bitting code learning device;
a clamp component; and
a base; 
wherein the automatic cutter change device comprises:
a frame structure;
a series of learning cutter heads;
a processing cutter head;
turret; and
a first motor unit;
wherein the rotary turret comprises a plurality of head receiving chambers
wherein the series of learning cutter heads and the processing cutter head are each [[is]] installed in a respective one of the plurality of head receiving chambers;
wherein the rotary turret and the first motor unit are installed on the frame structure; 
wherein the first motor unit drives the rotary turret to rotate and further drives the processing cutter head [[on]] to rotate with respect to the rotary turret 
wherein the key bitting code learning device comprises:
a processing cutter disc;
a cutter disc measuring head having a contact part; and
a first drive
wherein one end of the cutter disc measuring head is used to bring the contact part thereof into contact with [[the]] an original key [[bit]] that is to be duplicated; 
wherein the first drive s the move away from 
wherein the clamp component comprises:
a second motor unit and a fixing device; 
each of the original key and a key blank that is to be cut in accordance with tooth shape data of the original key; 
wherein the second motor unit drives the fixing device to move [[on]] in a horizontal plane;
wherein the base is fitted with the automatic cutter change device, 
wherein the automatic cutter change device and the key bitting code learning device are arranged on opposing sides of the clamp component; [[and]]
wherein the automatic cutter change device or the key bitting code learning device will learn the tooth shape data of the original key positioned on the clamp componentand will cut the key blank that is positioned on the ; and
the automatic cutter change device learns the tooth shape data of the original key via the series of learning cutter heads, whereas the key bitting code learning device learns the tooth shape data of the original key via the contact part.

2. (Currently Amended) The key processing machine according to claim 1; 
wherein the automatic cutter change device further comprises:
a slide base plate;
a slide board; and
a change device base; 
wherein the first motor unit comprises:
a first motor;
a second motor;
a third motor; and




wherein the change device base is fitted with a slide groove; 
wherein the slide board slides in the slide groove; 
wherein the fourth motor is installed on the change device base; 
wherein the frame structure is installed on [[the]] a rear side of the slide board;
wherein [[the]] a drive axis of the fourth motor is connected to the frame structure;
wherein the fourth motor drives the frame structure to make the slide board slide up and down along the slide groove; 
wherein the rotary turret is installed on [[the]] a front side of the slide board; 
wherein the 
wherein [[the]] a drive axis of the second motor is equipped with a driving gear;
wherein [[the]] a rear end of the rotary turret is equipped with a driven gear matching the driving gear; 
wherein the driving gear engages with the driven gear; 
wherein the second motor drives the driving gear to rotate; 
wherein the driving gear drives the driven gear to make the rotary turret rotate; 
wherein the third motor is installed on the frame structure; 
wherein the slide base plate slides on the frame structure; 
wherein [[the]] a drive axis of the third motor is connected to the slide base plate; 
wherein the third motor drives the slide base plate to slide on the frame structure;

wherein [[the]] a front end of the rotary turret is provided with [[a]] the plurality of receiving chambers; 


wherein the processing cutter head is fitted with an external spline; 
wherein [[the]] a drive axis of the first motor is fitted with an internal spline matching the external spline; 
wherein the external spline and the internal spline work together[[,]] so that the first motor drives the 

3. (Currently Amended) The key processing machine according to claim 2; 
wherein the third motor drives the slide base plate to slide on the frame structure in [[the]] a first direction and the internal spline disengages from the external spline and the second motor drives the rotary turret to rotate; 
whereby [[by]] the external spline in one of the plurality of head receiving chambers corresponds to the internal spline of the first motor.

4. (Currently Amended) The key processing machine according to claim 3; 
wherein the third motor drives the slide base plate to slide in a second direction;
wherein the second direction is [[the]] a direction opposite to the first direction; 
the processing cutter head to work, the fourth motor drives the slide base plate to slide in the slide groove, 
whereby the processing cutter head processes the key blank.

5. (Currently Amended) The key processing machine according to claim 1; 
wherein the first drive component comprises:
a first axis;
a first drive mechanism; and
a 
wherein the 
wherein one end of the cutter disc measuring head is connected to the first axis;
wherein the other end of the cutter disc measuring head comprises [[a]] the contact part that is used to collect the tooth shape data of the original key; 
wherein when the cutter disc measuring head is driven to move, [[and]] the contact part moves back and forth between [[the]] a position contacting the original key and [[the]] a position away from the original key.

6. (Currently Amended) The key processing machine according to claim 5; 
wherein the first drive component further comprises:
an axis cover; and
an end surface gear; 
wherein the axis cover is fixed around the first axis; 
an end surface at one end of the axis cover is a tooth shape end surface that matches [[the]] a tooth shape of the end surface gear; 
wherein one end of the end surface gear is rigidly connected to the cutter disc measuring head and [[the]] an end surface at the other end of the end surface gear abuts the tooth shape end surface of the 

7. (Currently Amended) The key processing machine according to claim 5; 
wherein the first drive mechanism comprises:
a rotary cam,
a drive block; and
a gear; 
wherein the drive block comprises a nesting part and a tooth shape part; 
wherein the nesting part is flexibly arranged along the perimeter of the rotary cam;
wherein the rotary cam is rigidly arranged at one end of the axial center of the 
wherein the tooth shape part matches and occludes [[the]] a tooth shape of the gear; 
wherein the gear is rigidly connected to the first axis.

8. (Currently Amended) The key processing machine according to claim 7; 
wherein the drive block comprises a semi-arc end surface; 
wherein the nesting part consists of two clamping arms that stretch outward from the drive block; 
wherein the tooth shape part consists of [[a]] the semi-arc end surface of the drive block protruding outward and the tooth shape of the gear.


wherein the fixing device comprises:
a first movable bench;
a second movable bench; and
a fixing clamp used to hold in place the original key or the key blank
wherein the fixing clamp is fixed on the first movable bench; 
wherein the first movable bench is flexibly installed on the second movable bench;
wherein the second movable bench is flexibly mounted on the base; 
wherein the first movable bench moves left or right along the second movable bench in [[the]] a horizontal direction to approach or move away from the key bitting code learning device and the first movable bench drives the fixing clamp to move in the horizontal direction; 
wherein the second movable bench moves back and forth in the horizontal direction of the base and the second movable bench drives the first movable bench and the fixing clamp to move.

10. (Currently Amended) The key processing machine according to claim 9, 
wherein the fixing clamp comprises:
a first clamp; and
a second clamp, 
wherein the first clamp clamps the original key or the key blank, tooth shape data and cut the key blank
of the original key [[or]] and the key blank, tooth shape data and cut the key blank


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, attention is directed to, for example, Ozeki (Japan Pub. No. JP 63062646 A) and Santii et al. (U.S. Patent No. 4,687,389 A).  
Figure 2 of Ozeki shows a processing machine.  Please note that the processing machine is considered to be inherently capable of performing the intended use of processing a key, simply by supplying a key, e.g. a key blank, that is to be processed, and placing a cutter head (T) of the processing machine in operative contact therewith.  Therefore, the processing machine will hereinafter be referred to by Examiner as “the key processing machine.”
The key processing machine of Ozeki comprises a base (10), a clamp component, an automatic cutter changer device, and a key bitting code learning device.  Please be advised that the clamp component and the key bitting learning device will be discussed in more detail shortly.  
Regarding the automatic cutter change device, it comprises a frame structure (20), a processing cutter head (T), a rotary turret (24), a first motor unit, and a cutter head spindle (22).  As to the rotary turret (24), it comprises a plurality of head receiving chambers.  Please note that Figure 2 shows a plurality of processing cutter heads (T), each of which is installed in a respective one of the plurality of receiving chambers of the rotary turret (24).  Figure 2 of Ozeki 
As to the key bitting learning device, it comprises a cutter disc measuring head (32) having a contact part (34), as well as a first drive (MT).  Please note that a distal end (33) of the cutter disc measuring head (32) is used to bring the contact part (34) thereof into contact with, for example, an original key that is to be duplicated when a key processing device operator provides the original key for duplication.  With regards to the first drive (MT), it is able to be actuated such that the cutter disc measuring head (32) is moved linearly downward so as to bring the contact part (34) into contact with the original key.  The cutter disc measuring head (32) is also able to be actuated so as to move linearly upward to move the contact part (34) away from the original key.  Note that the first drive (MT) can best be seen in Figure 3 of Ozeki.  
With regards to the base (10), it is fitted with the automatic cutter changer device and the key bitting code learning device.  As can be seen in Figure 2, the automatic cutter changer device and the key bitting code learning device are disposed on opposing sides of the clamp component, which includes a guide (12), a saddle, (14), and a table (16).  
With respect to the clamp component, it further comprises a second motor unit, which in turn comprises two motors (MX, MY) for horizontal displacement.  Please note that actuation of either of these motors provides for movement of the table (16) and the elements secured thereon in a horizontal plane.  Ozeki though, doesn’t provide disclosure on the clamp component also 
Figure 1 of Santii et al. though, shows a clamp component having a table (44) on which a fixing device is disposed.  As to the fixing device, it comprises a first clamp (50) for securing therein a key blank that needs processing, as well as a second clamp (52) for securing therein an original key that is to be duplicated.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the clamp component of Ozeki with the fixing device of Santii et al. (the fixing device including the first and second clamps), so as to provide the advantage of being able to secure to said clamp component of Ozeki a key blank that need processing and an original key that is to be duplicated.  In making this modification, please note that the first (50) and second clamps (52) of the fixing device of Santii et al. are mounted to the table (16) of Ozeki.  Noting this, when the second motor unit is actuated, said fixing device is moved in the horizontal plane.
Ozeki/Santii et al.; however, does not teach the key bitting code learning device as further comprising “a processing cutter disc” or the automatic cutter change device as further comprising “a series of learning cutter heads.”  As such, Ozeki/Santii et al. does not teach, “wherein the automatic cutter change device or the key bitting code learning device will learn the tooth shape data of the original key positioned on the clamp component and will cut the key blank that is positioned on the clamp component” or “the automatic cutter change device learns the tooth shape data of the original key via the series of learning cutter heads.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722